internal_revenue_service department of the treasury washington dc contact person telephone number tn reference to date op e ep t s ln legend agreement n corporation a corporation b corporation c plan x dear this is in response to a ruling_request dated date as supplemented by correspondence dated date submitted by your authorized representative regarding the federal_income_tax consequences of certain distributions from plan x your authorized representative submitted the following facts and representations corporation a and of its subsidiaries entered into agreement n an asset purchase agreement with corporation b for the sale of its sash and door business corporation a’s subsidiaries involved in agreement n were exclusively involved in the sash and door business corporation a’s additional subsidiaries are not involved in the sash and door business and are not affected by agreement n agreement n was signed by corporation a and of its subsidiaries in which they agreed to sell all assets associated with the sash and door business including machinery equipment fixtures inventory rights under lease agreements sale orders designs plans trade secrets books records manuals as well as all rights to the corporation’s name corporation a the only assets not sold by corporation a and its subsidiaries involved in agreement n were any real_estate owned by corporation a cash and any accounts_receivable corporation a’s audited financial statements for show that the total assets of the web sash and door business as of date were dollar_figure while the total assets of corporation a including the subsidiaries not involved in the sash and door business were approximately dollar_figure the audited financial statements for showed total sash and door assets of dollar_figure and total assets comparable to the sash and door business included accounts_receivable which as of date equaled dollar_figure and as of date equaled dollar_figure the total sash and door assets less the outstanding accounts_receivable using the date financial information totaled dollar_figure the purchase_price paid_by corporation b according to the terms of agreement n was g fffffees jess dollar_figuref allocated to the good will of the business the net purchase_price paid_by corporation b exceeded the book_value of the assets of the sash and door business excluding cash and accounts_receivable corporation b is an entity entirely unrelated to corporation a and was prior to closing of agreement n a direct competitor of corporation a corporation a as required by agreement n executed a non-compete agreement n which prohibits corporation a and subsidiaries from competing with corporation b in the sash and door business for a period of five years the only assets related to the sash and door business which corporation a retained from its operation of the sash and door business were cash and accounts_receivable corporation a also owns various real_estate as an investment and leased the real_estate to its sash and door subsidiaries the subsidiaries assigned their leasehold interests to corporation b as part of agreement n corporation a remains an active organization which since the date of the asset acquisition has changed its name in compliance with agreement n and is now known as corporation c_corporation a has retained under the name corporation c its building supply and hardware business as well as the ownership of the various parcels of real_estate previously used in the sash and door operation corporation a established plan x a plan qualified under sec_401 of the internal_revenue_code with a cash_or_deferred_arrangement described in sec_401 k for its employees corporation a continues to maintain plan x for the benefit of its remaining employees while all employees who were associated with the sash and door business are now employees of corporation b and have become eligible to participate in corporation b’s retirement_plan as of the effect date of agreement n it is proposed that plan x will make lump sum distributions of the k assets contained in the account of the former employees of corporation a who became the employees of corporation b as a result of agreement n between corporation a and corporation b based on the foregoing facts and representations you request a ruling that the sale of corporation a’s sash and door business to corporation b constitutes a disposition as defined in sec_401 of the code and under sec_1_401_k_-1 of the income_tax regulations and that as a result a lump sum distribution to its former employees now employed by corporation b from the k accounts of plan x is a permitted distribution sec_401 of the code provides in pertinent part that distributions from a cash_or_deferred_arrangement of amounts attributable to elective_deferrals may not be made earlier than the occurrence of certain stated events sec_401 id of the code when read together with sec_401 of the code and sec_1_401_k_-1 of the income_tax regulations further provides that one of these distributable events is the disposition by a corporation of substantially_all of the assets within the meaning of sec_409 used by such corporation in a trade_or_business of such corporation but only with respect to an employee who continues employment with the corporation acquiring such assets sec_1_401_k_-1 of the regulations states that for purposes of sec_1_401_k_-1 the sale of substantially_all used by the corporation in a trade_or_business means the sale of at least percent of the assets for this purpose we think it is proper to exclude cash and accounts_receivable from the seller’s asset prior to applying the percent sec_1_401_k_-1 of the regulations provides additional rules applicable to distributions upon the sale of assets sec_1_401_k_-1 of the regulations provides in part that i the seller must maintain the plan and the purchaser may not maintain the plan after the disposition ii the employee must continue employment with the purchaser of the assets and iti distribution must be in connection with the disposition of assets sec_1 k - d of the regulations provides that a distribution may be made only if it is a lump sum distribution within the meaning of sec_402 of the code the facts indicate that corporation a sold at least percent of the assets after subtracting cash and accounts_receivable used in the business of corporation a’s sash and door business to an unrelated corporation that employees who become employees of corporation b as a result of agreement n were hired to perform the same services they provided to corporation a that corporation a continues to maintain plan x that lump sum distributions from plan x will be made in connection with the disposition that results in the employees’ transfer to the purchaser from purposes of sec_1_401_k_-1 of the regulations provided that such distributions are made within the time limitation specified in sec_402 of the code and sec_1 k - d gii of the regulations accordingly with respect to your ruling_request we conclude that the sale of corporation a’s sash and door business to corporation b constitutes a disposition as defined in section k a ii of the code and under sec_1_401_k_-1 of the income_tax regulations and that as a result a lump sum distribution to its former employees now employed by corporation b from the k accounts of plan x is a permitted distribution this ruling is based on the assumption that plan x was qualified under sec_401 and sec_401 of the code at the time of the transaction and that distributions to employees are made in connection with the disposition of assets as described in sec_1_401_k_-1 of the regulations this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours der flog joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose
